By the Court.

Lumpkin, J.,
delivering the opinion.
The only question argued before this court is, was the verdict in this case so strongly and decidedly against the weight of evidence as to make it our duty to grant a new trial ?
The circuit judge thought not; and this constitutes an additional reason why we should not interfere. Eor myself, I should have rendered a different verdict upon the testimony; still, I think there was sufficient proof to warrant the finding.
Our conclusion is somewhat.reluctantly to let the judgment stand.
Judgment affirmed.